Citation Nr: 1534318	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  06-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The June 2005 rating decision denied entitlement to a TDIU, and the December 2012 rating decision denied entitlement to an increased rating for PTSD.

In March 2010, the Veteran presented testimony at a Travel Board hearing before an undersigned VLJ.  In a June 2011 rating decision, the RO implemented the Board's October 2010 grant of service connection for PTSD.  In a September 2011 Remand, the Board found that a claim for a TDIU as due to the service connected left shoulder disability had been raised by the Veteran, to include during the Travel Board hearing in March 2010.  In light of Rice v. Shinseki, 22 Vet App 447 (2009), the Board found that entitlement to TDIU was properly considered as part of the determination of the appropriate disability rating rather than as a separate claim.  The Board recognized that at the time of the Board hearing, the Veteran reported that he had stopped working because of his service-connected left shoulder disability and so in essence raised a claim for a TDIU.  The Board further recognized that service connection had since then been granted for PTSD.  Therefore, the Board found that a claim for TDIU as due to the Veteran's service connected left shoulder disability and/or PTSD must be remanded to the RO for adjudication.  At approximately the same time in September 2011, the Veteran through his representative filed VA Form 21-8940 seeking TDIU benefits for left shoulder disability and PTSD.  The RO construed the filing to include a claim for increased compensation for PTSD.  In a December 2012 rating decision, the RO denied an increased rating for service connected PTSD.  The Veteran perfected an appeal of the denial to the Board in May 2014, which included a request to appear at a hearing before a VLJ.  The hearing was held before an undersigned VLJ in March 2015 at which time testimony was taken from the Veteran concerning the sole issues on appeal, which are entitlement to an increased rating for PTSD and entitlement to a TDIU.  In light of the Board's findings in the September 2011 decision, it was determined that two hearings had been held by different VLJs concerning the same issue.  The law requires that the Board assign a third VLJ to decide that issue because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  See 38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2014).  Accordingly, the Veteran was informed in a letter dated in May 2015 that he had the option of having an additional hearing held before a third VLJ who will be assigned to the panel to decide his appeal in accordance with Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In June 2015, the Veteran declined the right to have a hearing before a third VLJ.  The transcripts of the 2010 and 2015 Board hearings have been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran now contends that the combined effect of his service-connected disabilities render him unemployable.  In a statement received in March 2014, the Veteran asserted that he last worked in 1988 as a self-employed carpenter.  The Veteran is presently service-connected for PTSD, rated as 50 percent disabling and postoperative residuals of left shoulder dislocations, rated as 30 percent disabling. The Veteran last underwent VA examinations which separately evaluated the severity of his PTSD and left shoulder disability in April 2014.  The Board finds that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining the combined effect of his service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  

The RO should also obtain all outstanding VA medical treatment records relating to the Veteran's psychiatric treatment.  At the March 2015 Travel Board Hearing, the Veteran stated that he received treatment at the Memphis, Tennessee VA Medical Center (VAMC) until December 2014, and at the Tupelo, Mississippi VAMC thereafter.  The RO should request outstanding VA medical treatment records regarding psychiatric treatment from the Memphis, Tennessee VAMC dated May 2014 to December 2014, and from the Tupelo, Mississippi VAMC dated December 2014 to the present.

As the Board finds the evidence of record is incomplete and in need of further development, it is premature to decide the increased rating claim.  See Brambley v. Principi, 17 Vet. App. 20 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain records of all VA psychiatric treatment not currently in the claims folder, to include records from the Memphis, Tennessee VAMC dated May 2014 to December 2014, and from the Tupelo, Mississippi VAMC dated December 2014 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above development has been accomplished, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion on the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________                                     ________________________
      JAMES L. MARCH			        D. JOHNSON
      Veterans Law Judge, 		         Acting Veterans Law Judge, 
 Board of Veterans' Appeals		         Board of Veterans' Appeals



________________________________
                                                    TANYA SMITH
                                                 Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




